Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 9, 10 an d15-17 have been canceled. Claims 1-8 and 11-14 are presented for examination and are allowed herewith.
Allowable Subject Matter
When interpreting the current independent claims, in light of the Specification filed on
12/21/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the
prior art of record individually or in combination does not disclose or fairly suggest the server has a communicator that is configured to receive or transmit data from or to an external network. A processor is configured to receive, through the communicator, service data of an electronic device, device data of the electronic device, and weather data for the electronic device and to calculate emotion index data based on the service data, the device data, and the weather data. The processor is configured to perform learning based on the service data, the device data, and the weather data, and calculate emotion index data based on a learning result so that the data processor is configured to provide usage result data of the electronic device, compare data of a service reception date and data of a repair date of the electronic device and provide a comparison result, provide significant difference analysis data between the reception date and the repair date, or provide failure cause information or result data predicted according to learning, based on an analysis result. Therefore, the found prior art of record Liu et al. (US. 2018/0032126 A1) fails to the above disclosed inventive and the limitations “receive service data, device data, and weather data of an electronic device and to calculate emotion index data based on all three data, wherein the service data is from a first external server, the device data is from a second external server, and the weather data is from a third external server; and wherein based on occurring misuse, the processor is configured to generate and output the usage guide message for correct use” of claim 1. Accordingly, dependent claims 2-8 and 11-14 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455